COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO.
2-10-093-CV
 
IN
RE GARY MANN AND JEFFREY MANN                                  RELATORS
                                                                                                        
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The court has considered relators=
petition for writ of mandamus and is of the opinion that relief should be
denied.  Accordingly, relators=
petition for writ of mandamus is denied.
Relators shall pay all costs of this
original proceeding, for which let execution issue.
 
PER
CURIAM
 
 
PANEL:  MCCOY and WALKER, JJ.
 
DELIVERED:  April 1, 2010




    [1]See
Tex. R. App. P. 47.4, 52.8(d).